DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 8 March 2021. 
Claims 1, 11, and 32 were amended. Claims 1-6, 8-17, 19-22, 24-26, 32, and 65 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The claims recite “a mobile phone operator” and further recite “an access network for telecommunications services by the mobile phone operator, the telecommunications services comprising telephony services.” For clarity, Examiner notes that the term “mobile phone operator” will be interpreted as referring to an entity running a mobile phone network (e.g., a “mobile network operator”, as described the specification) rather than an individual device operator (e.g., a user) of a mobile phone. This interpretation appears to be the only reasonable interpretation due to “the telecommunications services” being “by” the mobile phone operator. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 11 recites the non-original limitation “wherein the target subscriber has a remote client device provided by the mobile phone operator.” Applicant’s remarks only identified [0027] as support for the amendments at large. The identified paragraph states:
[0027] The equipment in the access network 102 is controlled by a service provider control network 114. The service provider control network 114 comprises one or more computing entities (e.g., computers, mainframes, servers) that are under the control of a commercial entity known as a service provider. The service provider has a relationship with a plurality of subscribers. A subscriber can be viewed as an entity (e.g., a person or company) having an account to which is registered a user device or a plurality of user devices. The subscriber is charged (on a post-paid or pre-paid basis) by the service provider for services (such as telecommunications services) that are made available to its registered user device(s) when it(they) is(are) connected to the access network 102. In some embodiments, the service provider may be a mobile network operator (MNO), while in other embodiments, the service provider may be an Internet Service Provider (ISP).

Nothing in the above disclosure describes the remote client devices as provided by the mobile phone operator as claimed. The remainder of the original disclosure also appears to fail to support the identified limitation. As the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-15, 19-22, 24, 25, 32, and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1). 

Regarding Claim 1 and 32: Schoen discloses a computer-implemented method comprising: 
monitoring and controlling, by a computing device, an access network for telecommunications services and remote client devices in the access network, the remote client devices being registered to one or more subscribers for the telecommunications services through the access network, the telecommunications services comprising an ability to access a computer network via the access network (The social networking system 220 may comprise a plurality of web pages hosted on one or more web servers. … The social networking system data is stored in one or more social networking system databases. These databases and all other social networking system components can communicate with the viewing user 210, the ad server 230, the advertiser 240 or any other module through the connecting network 200 via the social networking system web servers. See at least [0025]. Also: Whenever a user interacts with an object, an edge between the user node and the object node may be created in the social graph; this edge may be stored in interaction data store 110. See at least [0020]. Also: The system environment comprises a viewing user 210, the viewing user 
managing, by the computing device, a subscriber database comprising information on the one or more subscribers for the telecommunications services through the access network, the subscriber database comprising an influencer field that is capable of containing information of one or more influencers 
managing a subscriber database comprising: for each of the one or more subscribers, identifying the one or more influencers by at least detecting a comment by the subscriber about the one or more influencers posted on at least one web page via the access network and analyzing the comment (An edge between nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an interaction that occurred between the nodes. … an edge may imply that the users have communicated with each other, that one user may have viewed the other's profile, that the users attended the same high school, or any other means of connection or interaction. See at least [0015].  Also: the social networking system may link the new object node or any existing nodes to other social graph nodes automatically … if a second user posts a comment about going to the sports bar on a third user's profile, the second user's and third user's nodes may be automatically connected to the sports bar node without explicit action by either user in regards to the sports bar node. See at least [0016]). 
selecting, by the computing device, among the one or more subscribers in the subscriber database, a target subscriber receiving a data element for a promotional campaign for a first party, the promotional campaign defining (i) a target item of the first party (a request is received for social endorsement information to display with an advertisement to a viewing user, where the viewing user is a user of a social networking system. Objects within the social networking system that are related to the advertisement are identified. See at least [0004]). 
Identifying, by the computing device, at least one influencer of the selected target subscriber from the one or more influencers of the selected target subscriber using the database based on the comment of the target subscriber about the one or more influencers prior to identifying network material of the at least one influencer, by consulting the influencer field of the database 
automatically formulating, by the computing device, a search query using search terms including the promotional campaign, and supplying the search query to conduct a network search for identifying the network material of the at least one influencer that is accessible through the computer network the network material of the at least one influencer representing at least one indicator of association between the at least one influencer and the promotional campaign (Social networking system interactions 340 between objects 320 related to the ad 300 and users 330 associated with the viewing user 210 are identified. … Any method or order of identifying one or more interactions 340 between one or more objects 320 related to ad 300 and one or more users 330 associated with the viewing user 210 may be used. See at least [0029]. Also: In another embodiment, interaction comprises making a purchase, communicating within the social networking system, or joining a social networking system group or fan page. See at least [0005]. Also: system 220 can use to identify a group dedicated to the shoe brand. See at least [0030]. Also: These interactions and any other suitable actions within the context of a social networking system may be recorded in social networking system data, which can be used to generate social endorsement information. The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]. Also: The viewing user 210 in this example is Tom 430. Tom is identified to the social networking system 220, and users 330 of the social networking system 220 associated with Tom are identified. These users 330 are girlfriend Rachel, brother Steve, friend Jason, teacher Claire, and co-worker Bebe, the first four of which are "friends" with Tom in the context of the social networking system, and the fifth (Bebe) is automatically determined by the social networking system 220 because both Bebe and Tom list their employer in their profile. Interactions between the objects 320 and the users 330 are identified. See at least [0042]. Also: searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]). 
creating, by the computing device, the data element based on the network material (Candidate social endorsements 350 are created by associating 515 one or more of the identified interactions 340 with 
controlling, by the computing device, transmission of the data element through the network, to a remote client device registered to the target subscriber for display (The ad/endorsement combination module 140 transmits the ad 135 and social endorsement 145 to the third-party publisher 150 for display to viewing user 160. See at least [0019]. Also: the viewing user 210 may use a computer, a laptop, a netbook, a tablet computer or a mobile device, or any other suitable device which can display an advertisement. See at least [0024]).
a non-transitory computer-readable storage medium storing computer-readable instructions ([0048])

Schoen does not explicitly disclose formulating a search query using search terms including the identity of the at least one influencer. However, Schoen does teach identifying material based on the identity of the influencer (The viewing user 210 in this example is Tom 430. Tom is identified to the social networking system 220, and users 330 of the social networking system 220 associated with Tom are identified. These users 330 are girlfriend Rachel, brother Steve, friend Jason, teacher Claire, and co-worker Bebe, the first four of which are "friends" with Tom in the context of the social networking system, and the fifth (Bebe) is automatically determined by the social networking system 220 because both Bebe and Tom list their employer in their profile. Interactions between the objects 320 and the users 330 are identified. See at least [0042]). 
Schoen provides a system which searches the internet for information relevant to a promotional campaign, upon which the claimed invention’s searching by an influencer can be seen as an improvement. However, Schoen separately demonstrates that the prior art teaches finding material based on an influencer identity. One of ordinary skill in the art could have easily applied influencer based material finding to the search of Schoen by including an influencer’s identity in the search. One of ordinary skill in the art would have recognized that such an application of Schoen to Schoen would have predictably resulted in an improved system which could find off-network influencer material. As such, the 

Schoen does not explicitly disclose receiving approval of the data element from the first party. 
Elyada teaches receiving approval of the data element from the first party (the third-party publisher of third-party web content 204 provides a publisher-configured indirect online advertisement 216 to advertisement configuration component 214. Publisher-configured indirect online advertisement 216 may be reviewed by the advertiser prior to distribution. See at least [0034]. Also: approval component 212 receives approval from the advertiser for each instance of identified third-party web content. In such embodiments, each instance of identified third-party web content may be provided to the advertiser for approval, and the advertiser approves or does not approve each identified instance. See at least [0032]). 
Schoen suggests a system which identifies influencer content to create material to distribute as advertising, upon which the claimed invention’s receiving of approval of the material can be seen as an improvement. However, Elyada demonstrates that the prior art already knew of receiving advertiser permission prior to distributing user generated content as advertising. One of ordinary skill in the art could have trivially applied the techniques of Elyada to the system of Schoen so that Schoen requires and receives approval from advertisers prior to distribution. One of ordinary skill in the art would have recognized that such an application of Elyada would have predictably resulted in an improved system which would stop the system from distributing content that advertisers would not want associated with their brand. As such, the application of Elyada would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and Elyada. 

Schoen does not explicitly disclose storing the data element in an ad spool for the first party, the ad spool being remote from the remote client devices. 
Gupta teaches storing the data element in an ad spool for the first party, the ad spool being remote from the client device (an advertisement that is stored in the proxy's cache. See at least column 6, Lines 15-16. Also: multiple advertisements may be stored by proxy 402 in a database or the cache of proxy 402. These stored advertisements may be retrieved (from web server 406, for example) prior to the URL any memory storing an advertisement to be distributed. As such, Gupta’s cache storing advertisements falls within the broadest reasonable interpretation of the term). 
Schoen and Elyada suggests a system which identifies influencers to create material to distribute as advertising, upon which the claimed invention’s storage of the material prior to distribution can be seen as an improvement. However, Gupta demonstrates that the prior art already knew of storing advertisements at a cache. One of ordinary skill in the art could have easily applied Gupta’s advertisement storing technique to the system of Schoen and Elyada by storing Schoen’s social endorsements in a cache. One of ordinary skill in the art would have recognized that the application of this technique would have predictably resulted in an improved system which would provide customized advertisements faster (Gupta, See at least Column 2, Lines 40-45). As such, the application of Gupta would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada and Gupta.

Schoen does not explicitly disclose where the campaign defines a second party who is a competitor of the first party, or identifying material associated with the second party defined in the promotional campaign for the first party, or creating the data element based on the material associated with the second party. 
TND teaches a campaign defining a second party who is a competitor of the first party, material associated with the second party defined in the promotional campaign for the first party, and creating a data element based on the material associated with the second party (“Some time ago, I read about luxury good companies sending free samples to celebrities. More specifically, sending free samples of 
Schoen, Elyada, and Gupta suggests a system which identifies material associated with influencers and a brand to create material to distribute as advertising, upon which the claimed invention’s identification and use of material associated with a second brand can be seen as an improvement. However, TND demonstrates that the prior art already knew of using associations between an influencer and a second brand as the basis for creating and distributing advertisements. One of ordinary skill in the art could have applied TND’s methods to the system of Schoen, Elyada, and Gupta by using Schoen’s techniques to search for materials associated with the influencer and the second brand, and then use those material to create advertising for distribution. One of ordinary skill in the art would have recognized that such a system would have predictably resulted in an improved advertising system which would indirectly discredit competitor products (TND, “perhaps Google can predict exactly what sorts of things would be likely to put them off. Which, of course, would be useful for sliming rivals' brands in carefully placed ads.”). As such, the application of TND would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, and TND. 

Schoen does not explicitly disclose where the computing device is of a mobile phone operator, or where the access network for telecommunication services is by the mobile phone operator, or where the telecommunications services comprises telephony services. 
Gautam teaches monitoring and controlling, by a computing device of a mobile phone operator, an access network for telecommunications services by the mobile phone operator, the telecommunications services comprising telephony services (Network providers such as … mobile virtual network operators (MVNOs) … can provide advertising-subsidized data content plans with advertisements relevant to the content being browsed. The advertisements can be used, e.g., to subsidize the cost of network access, such as voice calls (e.g., voice over internet protocol (VoIP)) and texting (e.g., short message service 
Schoen, Elyada, Gupta, and TND suggests a system where a social networking operator monitors a user’s access to their network in order to select and provide advertising content to the user, which differs from the claimed invention by the substitution of Schoen’s social networking operator for a mobile networking operator which provides services including telephone access. However, Gautam demonstrates that the prior art already knew of mobile networking operators which provide telephone access, and further that the prior art knew of mobile networking operators that monitored user access to their networks in order to select and provide advertising content to their users. One of ordinary skill in the art could have easily substituted Gautam’s mobile network operator into the system of Schoen, Elyada, Gupta, and TND as the entity running the techniques of Schoen, Elyada, Gupta, and TND. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a mobile network system where the monitoring of user access and the provision of advertising content to users could subsidize the price of the telephone services provided to users (Gautam, [0024]). As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, TND, and Gautam. 

Regarding Claim 2: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of social media sites).

Regarding Claim 3: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of micro-blogging sites).

Regarding Claim 4: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen teaches monitoring web traffic exchanged by the target subscriber to identify the at least one indicator of association (For instance, if a first user uploads a photograph of a sports bar to the social networking system, and afterwards, a fan page for the sports bar is created, the social networking system may provide an edge between the user node and the fan page node without explicit action by a user. Further, if a second user posts a comment about going to the sports bar on a third user's profile, the second user's and third user's nodes may be automatically connected to the sports bar node without explicit action by either user in regards to the sports bar node. See at least [0016]. Also: These interactions and any other suitable actions within the context of a social networking system may be recorded in social networking system data, which can be used to generate social endorsement information. The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]).

Regarding Claim 8: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular 

Regarding Claim 9: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of blogs).

Regarding Claim 10: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]). 

Regarding Claim 11: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the target subscriber has a remote client device (the viewing user 210 may use a computer, a laptop, a netbook, a tablet computer or a mobile device, or any other suitable device which can display an advertisement within a native application running on the device to access the connecting network 200. See at least [0024]). Schoen does not explicitly disclose that the device is provided by the mobile phone operator. However, as previously noted, Gautam teaches mobile phone operators (Network providers such as … mobile virtual network operators (MVNOs). [0023]). Further, Gautam suggests wherein the subscriber has a remote client device provided by the mobile phone operator (data content sent and received by the mobile device of the subscriber. See at least [0022]. Also: 
	Schoen, Elyada, Gupta, TND, and Gautam suggests a system which monitors a user’s device to provide content to the user device, which differs from the claimed invention by the substitution of Schoen’s user device of unspecified sourcing for a device provided by a mobile phone operator. However, Gautam demonstrates that the prior art already knew that mobile network operators could provide client devices to users. One of ordinary skill in the art could have trivially substituted Gautam’s device into the system of Schoen, Elyada, Gupta, TND, and Gautam as a replacement for Schoen’s user device of unspecified sourcing. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would monitor user mobile device activity at a device provided by a network provider. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, TND, and Gautam.

Regarding Claim 12: Schoen in view of Elyada, Gupta, TND, and Gautam the above limitations. Additionally, Schoen discloses wherein transmitting comprises sending a message to the remote client device, the message comprising the data element (In such instances, the viewing user 210 may use a computer, a laptop, a netbook, a tablet computer or a mobile device, or any other suitable device. See at least [0024]. Also: Candidate social endorsements 350 are created by associating 515 one or more of the identified interactions 340 with the interacting users 330 and the interacted-upon objects 320. See at least [0044]. Also: The social networking system selects a social endorsement and provides it for display to the viewing user with the advertisement. See Abstract). 

Regarding Claim 13: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Schoen does not explicitly teach wherein the message is at least one of an email message and a text message. However, Schoen does disclose email messages and text messages (Examples of content 
	The prior art of Schoen, Elyada, Gupta, TND, and Gautam suggests techniques for of providing social advertisements to users, which differs from the claimed invention through the substitution of Schoen’s website display of content for the claimed emailing or text messaging of content. However, Schoen shows that the prior art already knew of emailing and text messaging. One of ordinary skill in the art could have easily substituted emails or text messages for Schoen’s website display of content for emailing or text messaging. Further, one of ordinary skill in the art would have recognized that substituting the email and text messages of Schoen for the website display of Schoen, Elyada, Gupta, TND, and Gautam would have predictably resulted in an improved system which could provide social advertisements to users even when they are not browsing websites. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, TND, and Gautam.

Regarding Claim 14: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses where the transmitting comprises inserting the data element into a web browser window being presented on the display of the remote client device registered to the target subscriber (The ad may be displayed by a third-party publisher, which may publish the ad in a website. See at least [0024]). 

Regarding Claim 15: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element is inserted into a portion of a browser window (The ad may be displayed by a third-party publisher, which may publish the ad in a website, a mobile application, or any other medium. See at least [0024]. Also: In one embodiment, the social endorsement information 370 is displayed in a social endorsement footprint 310 within the ad 300. See at least [0040]).

Regarding Claim 19: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises at least one of an image, a video, an article, a blog post, a comment and a tweet (Common examples of objects include users, content items, groups, web pages, fan pages, events, messages, concepts, interactions, information, activities, data, computer applications, advertisements or any other entity capable of being represented in a social networking system. See at least [0014]. Also: For instance, if a first user uploads a photograph of a sports bar to the social networking system, and afterwards, a fan page for the sports bar is created, the social networking system may provide an edge between the user node and the fan page node without explicit action by a user. See at least [0016]. Also: The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]).

Regarding Claim 20: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises a hyperlink to at least one of an image, a video, an article, a blog post, a comment and a tweet (Examples of content items include but are not limited to messages, queued messages (e.g., email), text and SMS (short message service) messages, comment messages, messages sent using any other suitable messaging technique, an HTTP link, HTML files, images, videos, audio clips, documents, document edits, calendar entries or events, other user-generated content, and other computer-related files. See at least [0013]. Also: The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]).  

Regarding Claim 21: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the indicator of association comprises online material on the Internet (Interactions between the objects 320 and the users 330 are identified; in this example, there are five such interactions. ... Steve bought 442 the album by the band and posted 448 a message to the concert fan page. See at least [0042]). 

Regarding Claim 22: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises a hyperlink to the material (The social 

Regarding Claim 24: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses condensing contents of the indicator of association to form the data element (In one embodiment, one or more identified interactions are associated with the correlated interacting user 330 and the interacted upon object 320 to create one or more candidate social endorsements 350. See at least [0036]).

Regarding Claim 25: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations.  Additionally, Schoen discloses wherein the data element conveys endorsement of a brand by the influencer (The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]). 

Regarding Claim 65: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the one or more influencers comprise at least one of a trusted influencer and an untrusted influencer (User data store 100 stores user information, user account information, user profiles and profile information, user connections, and other user-related data. For instance, user data store 100 may store the identity of a user, the user's account settings, and the social networking system friends of the user. See at least [0020]), and wherein monitoring access to digital content items by one or more subscribers through an access network comprises identifying the at least one of the trusted influencer and the untrusted influencer (Online social networking systems may track objects through the use of a social graph, which includes a plurality of nodes that are interconnected by a plurality of edges. In the social graph, nodes represent objects within the context of the social networking system. See at least [0014]. Also: An edge between nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an interaction that occurred between the nodes. For instance, for two nodes that represent users, an edge may imply that the users are friends within the context of the social networking system. Alternatively, an edge may imply that the users have .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Lee et al. (US 2007/0250390 A1). 

Regarding Claim 5: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. As previously noted, Schoen teaches identifying the at least one influencer of the target subscriber (Social networking system users 330 who are associated with the viewing user 210 may be identified. In one embodiment, this comprises identifying all social networking system users who are "friends" with the monitoring keystrokes of the target.  
Lee teaches collecting information through monitoring keystrokes (Alternatively or additionally, screen scraper software may function in part to monitor keystrokes on a keyboard.  See at least [0071]). 
	The prior art of Schoen, Elyada, Gupta, TND, and Gautam suggest a system for identifying an influencer, upon which the claimed invention’s use of keystroke monitoring can be seen as an improvement. However, collecting information through keystroke monitoring was known in the art as illustrated by Lee. One of ordinary skill in the art could have easily applied the keystroke monitoring of Lee to the influencer identifying system of Schoen, Elyada, Gupta, TND, and Gautam by using keystroke information to identify influencers. Further, one of ordinary skill in the art would have recognized that applying the keystroke monitoring of Lee would have predictably resulted in an improved system which could collect additional information from additional sources and thus produce better influencer determinations. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Schoen and the teachings of Elyada, Gupta, TND, Gautam, and Lee. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of DeLong (US 2014/0122585 A1).

Regarding Claim 6: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Schoen does not disclose consulting a list of contacts of the target subscriber and storing information on the lists of contacts in the influencer field of the subscriber database.
	However, Delong teaches consulting a list of contacts of the target subscriber and storing information on the lists of contacts in the influencer field of the subscriber database (The contact  
The prior art of Schoen, Elyada, Gupta, TND, and Gautam suggest a system which uses social networking information, upon which the claimed invention’s importing of social information from a contact list can be seen as an improvement. However, DeLong illustrates that the prior art already knew of importing social networking information from a contact list. One of ordinary skill in the art could easily apply the techniques of DeLong to the social networking system of Schoen, Elyada, Gupta, TND, and Gautam by using contact information to identify influencing individuals.   Further, one of ordinary skill in the art would recognize that such an application of DeLong would have predictably resulted in an improved system which would make it easier for users to add friends in their social network (DeLong, [0002]). As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, TND, Gautam, and DeLong. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Ingleshwar (US 2008/0288342 A1).

Regarding Claim 16: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Schoen does not disclose wherein the data element is placed into a server provider toolbar of the browser window.  
Ingleshwar teaches wherein the data element is placed into a server provider toolbar of the browser window (Against this backdrop systems and methods have been developed for displaying advertisements within a toolbar, such as a toolbar within a browser.  ... In this way, toolbars associated with online service providers, such as search toolbars, may be used to actively display advertisements to users. See at least [0002]. Also: the method 700 begins with a user installing the independent toolbar application in an installation operation 702. See at least [0068]). 
.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Bill (US 2008/0046920 A1). 

Regarding Claim 17: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Schoen does not explicitly disclose embedding the data element into a mobile television stream. Bill teaches embedding the data element into a mobile television stream (The video content selection may be modified by inserting the advertising object in the data stream such that the advertising object is integrated into a scene of the video content. See at least [0003]. Also: In another implementation, terminal 150 may include a wireless telephone running a micro-browser application on a reduced operating system with general purpose and specialized hardware capable of operating in mobile environments. See at least [0037]).
The prior art of Schoen, Elyada, Gupta, TND, and Gautam suggests a system for providing social advertisements, upon which the claimed invention’s provision of advertisements in a television stream can be seen as an improvement. However, providing advertisements in a television stream was known in .

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Elyada (US 2012/0303468 A1), Gupta et al. (US 6487538 B1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Purvey et al. (US 2011/0258042 A1). 

Regarding Claim 26: Schoen in view of Elyada, Gupta, TND, and Gautam teaches the above limitations. Schoen does not explicitly disclose wherein the data element conveys condemnation of the brand by the influencer. However, Purvey teaches where a data element conveys condemnation of the brand by an influencer (reviewers … provide negative reviews of a competitor's products. See at least [0004]). 
	The prior art of Schoen, Elyada, Gupta, TND, and Gautam suggested a social advertising technique which differs from the claimed invention in that the claimed invention uses a negative opinion rather than a positive endorsement. However, the use of negative opinions in advertising was known in the art as illustrated by Purvey. One of ordinary skill in the art could have substituted the negative opinions of Purvey for the positive endorsement of Schoen, Elyada, Gupta, TND, and Gautam. One of ordinary skill in the art would recognize that such a substitution would have predictably resulted in an advertising system that could spread negative information about a product and which would allow advertisers to attack competitors. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Elyada, Gupta, TND, Gautam, and Purvey.

Subject Matter Eligibility
The office action dated 9 December 2020 explains why the claims were determined to recite eligible subject matter. 

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-6, 8-17, 19-22, 24-26, 32, and 65: Claim 1 now recites “a (the) computing device of a mobile phone operator”. Schoen concerns social networking services, and fails to teach or suggest a mobile phone operator. Elyada, Gupta, and TND cannot remedy the deficiencies of Schoen. 
Examiner’s Response: Applicant's arguments filed 8 March 2021 have been fully considered but they are rendered moot by the amendment of claims 1 and 32. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in office action dated 9 December 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-03-26